  Case 1:20-cv-00062-JPJ Document 20 Filed 05/18/21 Page 1 of 1 Pageid#: 87



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION


                                                          Action No: 1:20CV62
 DORIS HESS                                               Date: 5/18/2021
 vs.                                                      Judge: James P. Jones
                                                          Court Reporter: Donna Prather,
 BUCHANAN COUNTY PUBLIC SERVICE                           OCR
 AUTHORITY
                                                          Deputy Clerk: Felicia Clark



 Plaintiff Attorney(s)                            Defendant Attorney(s)
 Steve Minor                                      Cameron Bell


PROCEEDINGS:
Motion hearing held in re: DE 8 – Motion to Dismiss for Failure to State a Claim. All parties
were present and ready to proceed. Oral argument by counsel. Court took DE 8 – Motion to
Dismiss or Failure to State a Claim under advisement. Court adjourned.



Time in Court: 11:00 – 11:50 p.m. (50 minutes)
